Citation Nr: 0513329	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  98-09 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative changes of the lumbar spine (low back 
disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1969, and then again from July 1971 until her retirement in 
July 1996.

This matter comes before the Board of Veterans; Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado that granted service connection for 
degenerative changes of the lumbar spine and assigned a 10 
percent rating, effective August 1, 1996.  The veteran 
perfected a timely appeal of this decision to the Board.  
In August 2000, the Board remanded the issue of entitlement 
to an initial rating in excess of 10 percent for degenerative 
changes of the lumbar spine for further development.  

In a November 2002 rating decision, the RO increased the 
veteran's initial rating from 10 percent to 20 percent 
disabling.  

In March 2003, the matter was again remanded by the Board for 
compliance with the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA),  38 U.S.C.A. §§ 5103, 5103A.  
This having been completed, the case is again before the 
Board.

In a July 2003 statement submitted to the RO, the veteran 
indicated that she was requesting the opportunity to have her 
representative testify at a hearing held before a Veterans 
Law Judge (formerly known as a Member of the Board) at the 
local regional office.  In April 2005, VA contacted the 
veteran to clarify her wishes regarding a Board hearing in 
her case.  The veteran indicated that she did not want a 
Board hearing and that the Board should proceed with her case 
based on the evidence currently of record.  Since that time, 
the veteran has not requested the opportunity to testify at 
another Board hearing.  In light of the above, the Board 
finds that the veteran's request to testify at a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2003).

Because the initial assignment of a 20 percent rating is not 
the maximum benefit under the rating schedule for the 
veteran's lumbar spine disability, the veteran's claim for 
increase remains in controversy and is a viable issue for 
appellate consideration by the Board.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).


FINDINGS OF FACT

The veteran's low back disability is manifested by pain and 
slight limitation of motion; however; even when pain is 
considered, the veteran's low back condition is not shown to 
result in functional loss consistent with or comparable to 
severe limitation of motion of the lumbar spine, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
evaluation in excess of 20 percent for degenerative changes 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002), Diagnostic Code 
5293 (2003), Diagnostic Codes 5237, 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in April 2003, 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate her claim of entitlement to a 
higher evaluation for her service-connected low back 
disability.  Specifically, the veteran was informed of her 
responsibility to identify, or submit directly to VA, medical 
evidence that shows that the veteran's service-connected 
disability had increased in severity.  The veteran was told 
that this evidence is usually shown by recent medical 
records.  The veteran was also invited to send information or 
evidence to VA that may support the claim.

By way of a February 1997 rating decision , a February 1998 
Statement of the Case, and December 2002, September 2003, and 
March 2004 Supplemental Statements of the Case, the veteran 
and her representative were advised of the basic law and 
regulations governing her claim, and the basis for the denial 
of the claim.  These documents, along with the April 2003 RO 
letter, also specifically informed the veteran of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the March 2004 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and her 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service medical evidence, including private and 
VA medical reports and records, and statements submitted by 
the veteran and her representative in support of the claim.  
In addition, the Board notes that this matter has been 
previously remanded for additional development, including to 
afford the veteran a VA examination in connection with this 
claim.  Under the circumstances of this case, the Board finds 
that VA undertook reasonable development with respect to the 
veteran's claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  In addition, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In this case, the veteran's low back disability is currently 
evaluated as 20 percent disabling under Diagnostic Code 5003-
5295, effective prior to September 26, 2003.  Diagnostic Code 
5295, in effect prior to September 26, 2003, provides that a 
10 percent evaluation is warranted when the disability is 
productive of characteristic pain on motion, and a 20 percent 
evaluation is warranted when the disability is productive of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent rating under this code requires that the disability 
be productive of severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space or some 
of the above with abnormal mobility on forced motion.

The veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A maximum 40 percent 
evaluation requires severe limitation of motion.

Finally, the veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; a 40 
percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief; and a 
60 percent evaluation is warranted where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.

The new general rating formula for diseases and injuries to 
the spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.





III.  Analysis

After a careful review of the record, the Board is of the 
opinion that the disability picture presented by the 
veteran's low back disability more nearly approximates a 
schedular evaluation of 20 percent. 

In this case, the veteran was afforded a VA examination in 
October 2002 in connection with her claim.  This examination 
revealed midline low back pain that did not radiate down 
either leg.  This pain was noted to be worse with bending, 
lifting and carrying, and flare-ups were reported upon 
increased activity.  The veteran's range of motion was 90 
degrees flexion and 30 degrees extension.  Lateral bending 
was noted to be 25 degrees bilaterally, and rotation left and 
right was noted to be 30 degrees.  While the veteran's 
flexion and extension were essentially normal, the examiner 
indicated that10 degrees should be subtracted from each for 
the veteran's spine condition.  Upon examination, the 
examiner also noted mild to moderate paralumbar muscle spasm 
and tenderness and mildly increased pain with resisted 
motion.  However, there was no incoordination noted in motion 
and there was no paraspinal muscle atrophy.  In addition, the 
veteran's neurological examination of both extremities was 
found to be normal.  After examining the veteran, the 
examiner diagnosed the veteran with degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine.  He characterized the veteran's condition as 
"moderate."

Under the former Diagnostic Code 5295, an evaluation in 
excess of 20 percent  is warranted when the disability is 
productive of severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space or some 
of the above with abnormal mobility on forced motion.  In 
this case, the veteran's condition does not meet the criteria 
set forth above.  While her condition is productive of 
midline low back pain, the examiner characterized her 
condition as moderate and not severe.  In addition, the 
veteran's range of motion was noted to be essentially normal 
with a slight reduction in flexion and extension granted for 
her condition.  The veteran was also noted to have no 
incoordination in motion and only mildly increased pain with 
resisted motion.  In sum, there was no finding that the 
veteran's condition was productive of severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  Therefore, an evaluation 
in excess of 20 percent under this code is not warranted.

Under the former Diagnostic Code 5293, an evaluation in 
excess of 20 percent is warranted for intervertebral disc 
syndrome where the disability is severe with recurring 
attacks and intermittent relief, or where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.  Here, the characteristics noted in the VA 
examination, shows that the veteran's condition is moderate 
with mildly increased pain upon increased activity or with 
resisted motion.  While there was some indication of flare-
ups, there is no indication that these are severe with 
recurring attacks.  And the veteran was noted to have 
essentially normal range of motion with only slight 
limitation of motion due to her pain.  In addition, the 
veteran was found to have a normal neurological examination  
of both extremities with no pain radiating down either leg.  
There is no medical finding indicating that the veteran's 
disability is severe with recurring attacks and intermittent 
relief, or pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain.  A higher evaluation under 
Diagnostic Code 5293 is therefore not warranted.  

Finally, under the former Diagnostic Code 5292, an evaluation 
in excess of 20 percent requires severe limitation of motion.  
Here, the veteran was found to have essentially full range of 
motion of the lumbar spine, with some slight limitation due 
to pain.  Therefore, an increased rating under this code is 
not warranted.

The weight of the evidence will also not support an increased 
evaluation under the revised Diagnostic Codes 5237 and 5243. 

Under the revised Diagnostic Code 5237, a 10 percent 
evaluation is warranted where there is forward flexion of the 
thoracolumbar spine greater that 60 degrees but not greater 
that 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater that 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is warranted where there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted where there is unfavorable ankylosis 
of the entire thoracolumbar spine.  And a 100 percent 
evaluation is warranted where there is unfavorable ankylosis 
of the entire spine.

As noted above, the veteran was found to have essentially 
normal range of motion with slight limitation of motion due 
to pain. Her total range of motion in the October 2002 
examination was between 210 and 230 degrees.  These findings 
support a 10 percent evaluation for the veteran's condition.  
The veteran does not have a combined range of motion of the 
lumbar spine of 120 degrees or less, nor does she manifest 
ankylosis of the thoracolumbar spine.  Therefore, a higher 
evaluation under this code is not warranted.

Under the revised Diagnostic Code 5243, the evaluation of 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Here, the veteran was noted to have pain on increased 
activity, flare-ups and mildly increased pain with resisted 
motion.  The VA examiner, however, noted no incapacitating 
episodes in connection with the veteran's condition.  Under 
revised Diagnostic Code 5243, therefore, an increase in 
excess of 20 percent disabling is not warranted.

Notably, under Diagnostic Code 5243, separate evaluations of 
neurologic manifestations are warranted to the extent that 
these are manifestations of her disc pathology.  In this 
regard, the veteran was found to have no pain radiating down 
either leg and was found to have a normal neurological 
examination of both extremities.  Thus, the Board determines 
that the record evidence does not support a finding that the 
veteran has developed a separate neurologic abnormality in 
connection with her low back disability.  Accordingly, a 
separate 10 percent disability rating for neurologic 
manifestations is not warranted.  

Next, the Board has specifically considered the guidance of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45), in order to determine whether an increased 
evaluation may be warranted for her low back disability.  
While recognizing that the veteran has pain on movement, as 
described above, the record reflects no objective evidence of 
actual impairment of her back upon clinical examination, as 
caused by such pain.  And, while the veteran was found to 
have some mild weakness and fatigability in connection with 
her condition, the Board finds that these factors have been 
considered when evaluation his condition.  In addition, the 
record specifically notes that the veteran does not suffer 
incoordination or functional loss during flare-ups that may 
warrant a finding of additional functional loss beyond that 
which is objectively shown.  Therefore, the Board holds that 
a compensable evaluation in consideration of DeLuca and 
applicable VA code provisions has already been considered and 
additional consideration is not warranted.  See also 38 
C.F.R. § 4.7.

Thus, the record evidence presents no basis upon which to 
grant an evaluation for the veteran's low back disability in 
excess of 20 percent under the applicable diagnostic codes.  
See 38 C.F.R. §§ 4.7, 4.40, 4.45.  

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that her disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

Entitlement to an increased rating for degenerative changes 
of the lumbar spine, currently rated as 20 percent disabling, 
is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


